  Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 1 of 20 PageID #: 1




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 J&M PLASTICS, INC.,                           §
 Individually and on Behalf of                 §
 all Others Similarly Situated,                §
                                               §
        Plaintiffs,                            §
                                               §              CASE NO. __21-206__________
 v.                                            §
                                               §
 MIDAMERICAN ENERGY                            §
 SERVICES, LLC,                                §
                                               §
        Defendant.                             §                  JURY TRIAL DEMANDED

                PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

       Plaintiffs J&M Plastics, Inc. (“J&M Plastics”), Individually and on Behalf of all Others

Similarly Situated, by and through the undersigned counsel, bring this class action against

Defendant MidAmerican Energy Services, LLC (“MidAmerican”). Plaintiffs make the following

allegations pursuant to the investigation of counsel and based upon information and belief, except

as to the allegations specific to J&M Plastics, which are based on personal knowledge.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of MidAmerican customers who were charged

excessive electricity prices during and because of Winter Storm Uri of February 2021 (the “winter

storm”). MidAmerican provided electricity to customers in Texas. MidAmerican passed on

additional ancillary and ERCOT-assessed charges directly onto customers with fixed price plans,

resulting in grossly high electricity bills. MidAmerican minimized its own exposure to the Texas

power grid’s price spikes during the winter storm and took advantage of customers at a vulnerable

time, as they experienced power outages and other hardships during the winter storm.
  Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 2 of 20 PageID #: 2




        2.      Nearly two months after the winter storm, J&M Plastics received a statement from

MidAmerican that included several new and unusual line-items. The line-items, “Supplemental

Ancillary Services” dated the week of the winter storm, totaled $53,661.78. The charges for

Supplemental Ancillary Services alone were nearly 3 times more than the amount of J&M Plastics’

typical total monthly bill.

        3.      MidAmerican has caused substantial harm to J&M Plastics and the proposed class

by charging excessive electricity prices during and because of a disaster and in breach of its

contract to provide fixed rate electricity.

                                              THE PARTIES

        4.      Plaintiff J&M Plastics, Inc. is incorporated in Texas with its principal place of

business located at 1121 Industrial Drive, Royse City, Collin County, Texas 75189. J&M Plastics,

Inc. also includes its agents, representatives, assignees, and employees.

        5.      MidAmerican Energy Services, LLC is a Delaware limited liability company with

its principal place of business located at 666 Grand Avenue, Des Moines, Iowa 50309. It maintains

a registered agent, CT Corporation System, who can be served at 1999 Bryan Street, Suite 900,

Dallas, Texas 75201. MidAmerican Energy Services, LLC also includes its agents, representatives,

assignees, and employees and any predecessor and successor entities.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this action, pursuant to 28 U.S.C.

§1332(d)(2), because this is a class action in which at least one member of the class is a citizen of

a state different from Defendant, the amount in controversy exceeds $5 million exclusive of

interest and costs, and each of the proposed classes contains more than 100 members.




                                                   2
    Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 3 of 20 PageID #: 3




        7.          This Court has personal jurisdiction over MidAmerican because MidAmerican has

substantial contacts with Texas. At all relevant times, MidAmerican purposefully availed itself of

the benefits and protections of Texas by continuously and systematically conducting business so

substantial as to render it at home there. MidAmerican markets and sells electricity throughout

Texas, is registered to provide electricity in Texas, and maintains a registered agent in Texas.

        8.          Pursuant to 28 U.S.C. § 1391, venue is proper because a substantial part of the

events or omissions giving rise to the alleged claims occurred or originated in this District. J&M

Plastics is physically located and received both energy and all related invoices and correspondence

in Collin County, Texas.

                                     FACTUAL BACKGROUND

        9.          J&M Plastics operates an injection molding facility that manufactures recycled

plastics. 1 It relies on electricity to power its equipment and plant and received its electricity from

MidAmerican. J&M Plastics has been a MidAmerican customer since first entering into a Retail

Electric Supplier Agreement with MidAmerican Energy Company in December 2011. 2

MidAmerican added Schedules A and B to the Agreement on November 16, 2016 (“Agreement”

in its entirety).

        10.         MidAmerican is a part of Berkshire Hathaway Energy. It supplies electricity in

deregulated markets throughout the United States. 3 It has 60,000 customers of which about 15,000

are commercial, residential, and industrial customers located in Texas. 4



1
  J M PLASTICS INC., http://www.jandmplastics.com/ (last visited June 2, 2020).
2
  J&M Plastics originally contracted with MidAmerican Energy Company. It appears MidAmerican Energy
Services, LLC was created in 2015 to service the deregulated energy markets.
3
  Market Areas, MIDAMERICAN ENERGY SERVICES, LLC (last visited June 2, 2021),
https://www.midamericanenergyservices.com/AboutMidAmerican/MarketAreas
4
  A Berkshire Hathaway Energy Company, MIDAMERICAN ENERGY SERVICES, LLC (last visited June 2, 2021),
https://www.midamericanenergyservices.com/AboutMidAmerican/WhoAreWe;
https://www.eia.gov/electricity/sales_revenue_price/pdf/table6.pdf;

                                                    3
  Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 4 of 20 PageID #: 4




        11.      Pursuant to the Agreement, MidAmerican was to provide J&M Plastics with

electricity at the “Fixed Price” of $0.0395 per kWh. Ex. A, Agreement.

        12.      The Agreement specifies that not only will the Fixed Price “be applied to all usage

within the respective Pricing Period” but also:

        The Fixed Price and/or the variable Price Adder includes costs associated with
        line loss based on applicable transmission and delivery tariff loss factors, renewable
        compliance costs, all charges assessed by ERCOT, in addition to congestion
        (including local, inter-zonal and HUB-to-zone congestion charges) and Ancillary
        charges . . . . The term “Ancillary” means wholesale electric services, capacity,
        Regulation Up Service Charges, Regulation Down Service Charges, Responsive
        Reserve Service Charges, Non-Spinning Reserve Service Charges, Reliability Unit
        Commitment Charges and other costs required to facilitate delivery of electricity to
        Customer’s Delivery Points.

Ex. A, Schedule B, at 1 (emphasis added). Therefore, the Fixed Price charged to J&M Plastics was

to include costs associated with ERCOT and any “Ancillary” charges. Id.

        13.      J&M Plastics originally chose MidAmerican as its electricity provider because it

promoted and advertised its Agreement with a Fixed Price as a nice, simple, and straightforward

approach to offering electricity. According to J&M Plastics, MidAmerican “flowed with

assurances.” J&M Plastics purposefully switched over to MidAmerican to avoid a variable rate

plan after experiencing the price fluctuations that occurred during the winter freeze of 2011. 5

        14.      In February 2021, years after the Agreement was entered into, Winter Storm Uri

wreaked havoc in Texas. More than 4.5 million electricity customers in Texas were left without

power. 6 The winter storm began on February 11, 2021, and ended on February 19, 2021. The




https://www.eia.gov/electricity/sales_revenue_price/pdf/table7.pdf;
https://www.eia.gov/electricity/sales_revenue_price/pdf/table8.pdf
5
  Erin Douglas, et al., Texas Leaders Failed to Heed Warnings that Left the State’s Power Grid Vulnerable to Winter
Extremes, Experts Say, TEXAS TRIBUNE (Feb. 19, 2021), https://www.texastribune.org/2021/02/17/texas-power-grid-
failures/.
6
  Jeffrey Ball, The Texas Blackout is the Story of a Disaster Foretold, TEXAS MONTHLY (Feb. 19, 2021),
https://www.texasmonthly.com/news-politics/texas-blackout-preventable/.

                                                        4
    Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 5 of 20 PageID #: 5




winter storm brought cold weather, including sub-freezing temperatures, snow, and ice, to a region

ill-equipped to handle such conditions.

        15.      On February 12, 2021, Governor Greg Abbott declared a state of disaster in all

Texas counties due to the winter weather. Ex. B, Proclamation. President Joseph R. Biden, Jr. later

approved an emergency declaration for the same. 7 Texas had an additional disaster declaration in

place at the time for the novel coronavirus. 8

        16.      On February 14, 2021, the entire state of Texas was placed under a winter storm

warning. 9 Weather forecasters predicted the inclement weather as early as February 5, 2021, giving

power grid operators, energy companies, and state officials ample time to prepare. 10

        17.      With the increased electricity demand due to the winter storm, two major decisions

were implemented to prevent the power grid from a collapse.

        18.      On February 14, 2021, the Electric Reliability Council of Texas (“ERCOT”)

announced rolling outages would be imposed to avoid a complete system breakdown. 11 ERCOT

manages the power grid and flow to 90% of Texas. The outages were expected to last 45 minutes

per area, but instead, some Texans went days without power. 12 As a result, many Texans felt blind-

sided and alone as they dealt with the crisis.


7
  President Joseph R. Biden, Jr. Approves Texas Disaster Declaration (Feb. 20, 2021),
https://www.whitehouse.gov/briefing-room/statements-releases/2021/02/20/president-joseph-r-biden-jr-approves-
texas-disaster-declaration/.
8
  Governor Abbott Extends COVID-19 Disaster Declaration – February 2021 (Feb. 4, 2021, 10:05 a.m.),
https://gov.texas.gov/news/post/governor-abbott-extends-covid-19-disaster-declaration-february-2021
9
  Mireya Villarreal, All 254 Texas Counties under Winter Storm Warning as Arctic Blast Heads East, CBS NEWS
(Feb. 14, 2021, 6:49 p.m.), https://www.cbsnews.com/news/texas-snow-winter-storm-warning-arctic-blast-2021-02-
14/.
10
   Andrew Freedman, Meteorologists for Texas Grid Operator Warned of the Winter Storm’s Severity,
WASHINGTON POST(Feb. 19, 2021, 3:51 p.m.), https://www.washingtonpost.com/weather/2021/02/19/texas-cold-
early-warning/.
11
   Megan Menchaca, Texas’ Grid Operator Warns Rolling Blackouts are Possible as Winter Storm Escalates
Demand for Electricity, TEXAS TRIBUNE(Feb. 14, 2021, 9:00 p.m.), https://www.texastribune.org/2021/02/14/texas-
rolling-blackouts/.
12
   Cassandra Pollock, When will Texans Get their Power Back? Officials Don’t Know, TEXAS TRIBUNE (Feb. 16,
2021, 5:00 p.m.), https://www.texastribune.org/2021/02/16/texas-ercot-power-outage/.

                                                       5
     Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 6 of 20 PageID #: 6




        19.      Rolling blackouts were last carried out in Texas a decade ago. 13 The Texas energy

industry failed to address the winter weatherization issues that occurred in 2011. 14

        20.      On February 16, 2021, the Public Utility Commission (“PUC”) directed ERCOT to

apply the high system-wide offer cap that raised electricity prices to $9,000 per MWh. 15 The

imposition of the rate cap was meant to incentivize generators to supply power to the grid. Experts

have calculated ERCOT received at least a $16 billion windfall after keeping the rate cap in place

for an extra 32 hours. 16 The PUC has refused to reprice electricity. 17

        21.      Overall, during the winter storm, nearly $50 billion in electricity sales were carried

out, which is equal to the previous three years’ combined sales. 18

        22.      On April 7, 2021, nearly two months after the winter storm, J&M Plastics received

an atypical invoice from MidAmerican. The invoice contained the usual charges for Generation

Supply (set at the Fixed Price), Gross Receipts Reimbursed, and PUC Assessment. However, the

invoice also included eight additional charges all labelled as Supplemental Ancillary Services. The

invoice from April 2021 shows the following:




13
   Brian K. Sullivan and Naureen S. Malik, 5 Million Americans have Lost Power from Texas to North Dakota after
Devastating Winter Storm, TIME (Feb. 15, 2021, 10:55 a.m.), https://time.com/5939633/texas-power-outage-
blackouts/#:~:text=5%20Million%20Americans%20Have%20Lost,on%20Feb.%2015%2C%202021.
14
   Erin Douglas, et al., Texas Leaders Failed to Heed Warnings that Left the State’s Power Grid Vulnerable to
Winter Extremes, Experts Say, TIME (Feb. 19, 2021), https://www.texastribune.org/2021/02/17/texas-power-grid-
failures/.
15
   E-mail from ERCOT to Market Participants (Feb. 16, 2021, 6:04 PM),
http://www.ercot.com/services/comm/mkt_notices/archives/5221.
16
   Mitchell Ferman, Texas Will Not Fix ERCOT’s $16 Billion Power Billing Mistake, TEXAS TRIBUNE(March 5,
2021, 12:00 p.m.), https://www.texastribune.org/2021/03/05/texas-ercot-electric-bills/.
17
   Id.
18
    Will Englund and Neena Satija, As Texans Went Without Heat, Light or Water, Some Companies Scored a Big
Payday, WASHINGTON POST (Feb. 27, 2021, 7:00 a.m.),
https://www.washingtonpost.com/business/2021/02/27/texas-power-winners-losers/.

                                                       6
  Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 7 of 20 PageID #: 7




Ex. C, April 2021 Invoice. J&M Plastics was charged a total of $74,834.91 with $53,661.78 in

Supplemental Ancillary Services. Id. MidAmerican neither defined Supplemental Ancillary

Services in the Agreement nor provided any explanation of the additional charges.

       23.     The April 2021 invoice far exceeded J&M Plastics’ average monthly invoice. For

example, in March 2021, J&M Plastics paid $15,889.50 with no Supplemental Ancillary Services.

The invoice from March 2021 shows the following:




Ex. D, March 2021 Invoice. The March invoice appeared as a typical bill with one Generation

Supply charge that applied a Fixed Price of $0.0395 per kWh.

       24.     During the winter storm, J&M Plastics conserved electricity usage, only having the

minimal amount of machinery running idle to keep the plant and equipment from freezing.

       25.     MidAmerican waited until April 2021 to pass on the winter storm expenses to J&M

Plastics as a Supplemental Ancillary Services in its invoice. Ex. C. From February 14 to 21, 2021,

J&M Plastics was charged an additional $0.093 to $2.69 per kWh for electricity. Id.

       26.     MidAmerican was aware of the possibility of price fluctuations and spikes, given

the historical impact of inclement weather on electricity. In Summer 2019 and Winters 1989, 2011,

and 2014, electricity prices soared because of weather. Indeed, MidAmerican provided customers


                                                7
     Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 8 of 20 PageID #: 8




with the option of selecting service plans with a Fixed Price to avoid ERCOT price volatility.19

MidAmerican even acknowledges on their website that “[a]ncillary costs are market-driven and

can increase significantly during extreme weather events.” 20

        27.     On April 28, 2021, J&M Plastics made a good faith payment on the April 2021

invoice and requested that the Supplemental Ancillary Services charges be removed or corrected.

        28.     MidAmerican replied with a boilerplate denial letter stating that the “supplemental

ancillary charges reflect additional ancillary costs assessed by . . . ERCOT[] for reliability

functions performed during the February winter storm event.” MidAmerican cited a provision in

the Agreement to allegedly justify the additional charges:

        Any future changes in the business practice or business protocols of the Delivery
        Company, RTO, or ISO; Ancillary charges or applicable Delivery charges or
        transmission tariffs that affect the items included in the applicable Fixed Price
        and/or Variable Price, as defined in this Schedule B, may be incorporated herein as
        a separate adjustment as of the effective date on which the change occurs or
        thereafter.

Ex. A, Schedule B, at 2 (emphasis added).

        29.     In a further attempt to justify the additional charges, MidAmerican posted its

answers to frequently asked questions about the Texas-ERCOT grid emergency on its website.

MidAmerican specifically ignored the terms of the Agreement and Fixed Price and informed

customers that “MidAmerican Energy Services will not increase the energy component of your

bill, however, non-energy costs such as ancillary charges billed by ERCOT and your local utility,




19
   Texas Variable Rates, MIDAMERICAN ENERGY SERVICES, LLC (last visited June 2m 2021),
https://www.midamericanenergyservices.com/ResidentialSmallBusiness/TexasVariableRates.
20
   Frequently Asked Questions, MIDAMERICAN ENERGY SERVICES, LLC (last visited June 2, 2021),
https://www.midamericanenergyservices.com/Energy101/TexasGridEmergencyFaq.

                                                     8
     Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 9 of 20 PageID #: 9




are not fixed and are passed through on your bill . . . You will see a new line item on your bill,

Supplemental Ancillary Charges, for the increase in ancillary rates.” 21

        30.      MidAmerican cannot now backtrack and attempt to justify a pass-through on

ancillary and other costs when J&M Plastics and the proposed class agreed to a Fixed Price,

inclusive of Ancillary and ERCOT-assessed charges, for electricity. Ex. A.

        31.      MidAmerican has acknowledged limitations to the same pass-through costs. It has

not and cannot pass-through the same costs to their residential and small business customers, who

are protected under the PUC consumer protection regulations. Ex. A, Schedule A, at 1.

        32.      In the aftermath of the winter storm events, government officials, including the

Texas Attorney General, began investigations into the power outages, high energy bills, and lack

of timely and credible information. Senator Ted Cruz tweeted: “No power company should get a

windfall because of a natural disaster, and Texans shouldn’t get hammered by ridiculous rate

increases for last week’s energy debacle.” 22 The PUC also “urged retail electric providers to delay

invoicing” for customers. 23

        33.      MidAmerican Energy, the sister and predecessor entity to MidAmerican, posted on

its website that it has worked to spread the winter storm expenses out across many months to “help

[their] customers in a time when many people are experiencing ongoing financial difficulties as a

result of COVID-19 and other economic challenges.” 24 MidAmerican has not acknowledged any

wrongdoing and has not taken similar steps to mitigate the impact on its customers in Texas.


21
   Frequently Asked Questions, MIDAMERICAN ENERGY SERVICES, LLC (last visited June 2, 2021),
https://www.midamericanenergyservices.com/Energy101/TexasGridEmergencyFaq (emphasis in original).
22
   Linda So and Jonathan Allen, Texas Utilities Can’t Stick Customers with Huge Bills after Storm: Abbott, REUTERS
(Feb. 21, 2021, 12:39 p.m.), https://www.reuters.com/article/uk-usa-weather-texas-idUSKBN2AL0J7.
23
   News Release, PUC Emergency Actions to Protect Texas Electricity Customers, Pub. Util. Comm’n of Texas
(Feb. 21, 2021), https://www.puc.texas.gov/agency/resources/pubs/news/2021/PUCTX-REL-COLD21-022121-
EOM.pdf.
24
   Controlling February 2021 Gas Costs for our Customers, MIDAMERICAN ENERGY COMPANY (last visited June 2,
2021), https://www.midamericanenergy.com/payment-assistance/controlling-gas-prices.

                                                        9
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 10 of 20 PageID #: 10




       34.     MidAmerican has treated J&M Plastics and the class members unlawfully and in

breach of its contract when it charged customers additional costs and excessive electricity prices

during and because of the winter storm.

                                    CLASS ALLEGATIONS

       35.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1)-(3), and/or 23(c)(4)-

(5), J&M Plastics, on behalf of itself and all others similarly situated, bring this class action, and

seek to represent the following Class:

       All persons or entities who purchased or obtained electricity services in Texas from
       MidAmerican and were charged and/or paid excessive and/or exorbitant electricity
       prices (e.g., supplemental ancillary services) during and because of Winter Storm
       Uri of February 2021.

       36.     Excluded from the Class is MidAmerican, any entities in which MidAmerican has

a controlling interest, any of MidAmerican’s officers, directors, employees, legal representatives,

heirs, successors, and assigns, anyone employed with Plaintiffs’ counsels’ firm, and any Judge to

whom this case is assigned and his or her immediate family.

       37.     Numerosity. The Class is so numerous that joinder of all members is impracticable.

While the exact number of Class Members is information not readily available at this time, as only

MidAmerican possesses the data to determine the number of customers who experienced excessive

electricity prices during and because of the winter storm, Plaintiffs have reasonable belief that

there are thousands of potential Class Members. MidAmerican has thousands of customers in

Texas and nearly all of Texas was impacted by the Texas power grid and the winter storm.

       38.     Typicality. J&M Plastics’ claims are typical of the claims of Class Members they

seek to represent because J&M Plastics, and all Class Members were customers of MidAmerican

and incurred excessive and/or exorbitant electricity prices (e.g., supplemental ancillary services)

during and because of the winter storm.

                                                 10
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 11 of 20 PageID #: 11




       39.     Adequacy. Plaintiffs have retained counsel experienced in complex class action

and consumer protection litigation. J&M Plastics has no interests that are averse to or in conflict

with other Class Members and will fully and adequately protect the interests of all Class Members.

       40.     Commonality. The questions of law and fact common to Class Members

predominate over any questions that may affect only individual members, namely whether:

MidAmerican breached its Agreement, with a Fixed Price, with customers; MidAmerican engaged

in price gouging by charging excessive electricity prices to customers during and because of the

winter storm; MidAmerican engaged in false, deceptive, and misleading acts and practices;

MidAmerican engaged in unconscionable acts; MidAmerican breached an express warranty;

MidAmerican negligently misrepresented its services offered and provided to customers;

MidAmerican acted negligently when failing to prevent excessive electricity prices charged to

customers during and because of the winter storm; MidAmerican is liable for the additional costs

and expenses and price spikes on electricity supplied by the market; MidAmerican committed a

violation under Texas’s Deceptive Trade Practices Act, negligent misrepresentation, and

negligence; J&M Plastics and Class Members were harmed; and MidAmerican should be

subjected to a declaratory judgment, injunction, and statutory and other damages.

       41.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy since joinder of all Class Members is impracticable. The

prosecution of separate actions by individual Class Members would impose a heavy burden on the

judicial system and create a risk of inconsistent or varying adjudications of the questions of law

and fact common to the Class. A class action would achieve substantial economies of time, effort,

and expense and would assure uniformity of decision with respect to persons similarly situated,

without sacrificing procedural fairness or bringing about other undesirable results.



                                                11
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 12 of 20 PageID #: 12




       42.     Class Members’ interest in individually controlling the prosecution of separate

actions is theoretical rather than practical. The Class is cohesive, and prosecution of the action

through representatives would be unobjectionable. The damages suffered by the Class are uniform

and generally formulaic, and the expense and burden of individual litigation could preclude them

from fair redressal of the wrongs done to them. Plaintiffs anticipate no difficulty in the

management of this action as a class action.

                            COUNT I: BREACH OF CONTRACT

       43.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       44.     J&M Plastics has a valid, enforceable contract—the Agreement—with

MidAmerican. Ex. A. J&M Plastics is a signatory to the Agreement and therefore, is a proper party

to bring suit for a breach of the contract. J&M Plastics was a reliable MidAmerican customer and

performed any contractual obligations.

       45.     MidAmerican breached its Agreement with J&M Plastics.

       46.     In April 2021, MidAmerican claimed J&M Plastics owed an additional $53,661.78

in Supplemental Ancillary Services for its February 2021 electricity usage during the winter storm.

Ex. C. The charges were in addition to the Fixed Price already paid for its February 2021 electricity

usage. Ex. D. The Agreement sets out a Fixed Price, inclusive of additional Ancillary and ERCOT-

assessed charges, and does not permit these additional charges to be passed-through and charged

to customers. Ex. A.

       47.     MidAmerican has not offered a legal and adequate explanation for its decision to

pass on the winter storm price spikes to customers, such as J&M Plastics and Class Members.




                                                 12
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 13 of 20 PageID #: 13




        48.     MidAmerican’s breach of contract caused injury to J&M Plastics. J&M Plastics

suffered monetary losses and its injuries were a natural, probable, and foreseeable consequence of

MidAmerican’s breaches.

        49.     J&M Plastics made a good faith payment on the April 2021 invoice in the amount

of $21,173.23 (equal to approximately the total bill minus the Supplement Ancillary Services), but

MidAmerican is still demanding the remainder of the invoice be paid.

        50.     J&M Plastics and Class Members seek contractual damages and any attorney fees,

costs, and interest.

     COUNT II: VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES ACT

        51.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

        52.     J&M Plastics is a consumer, as it is a corporation that acquired electricity services

by purchase from MidAmerican.

        53.     MidAmerican acted knowingly and intentionally when violating Texas’s Deceptive

Trade Practices Act, Chapter 17 of the Texas Business and Commerce Code (“DTPA”).

        54.     The DTPA prohibits “false, misleading, or deceptive acts or practices in the conduct

of any trade or commerce . . . .” Tex. Bus. & Com. Code § 17.46(a).

        55.     DTPA §§ 17.46(b)(2), (5), (7), (9), and (12) prohibit MidAmerican from: causing

confusion as to the source of services; representing services have characteristics, uses, benefits or

quantities that it does not have; representing services are of a particular standard if they are of

another; advertising services with the intent not to sell as advertised; and representing an

agreement confers rights, remedies, or obligation that it does not have.




                                                 13
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 14 of 20 PageID #: 14




       56.     MidAmerican deceived customers as to its services when it sold a Fixed Price plan

to J&M Plastics but added Supplemental Ancillary Services to its April 2021 invoice.

MidAmerican never disclosed the additional costs to customers.

       57.     MidAmerican represented and led J&M Plastics to believe its Fixed Price plan

consisted of an electricity offering that would meet its needs. The plan would be reliable, easy, and

simple to understand, meet budgetary constraints, and offer a Fixed Price for electricity.

MidAmerican, through its advertising and marketing, misled J&M Plastics and Class Members.

MidAmerican passed-through additional Ancillary and ERCOT-assessed charges on top of

charging a Fixed Price (clearly intended to be inclusive of such costs). MidAmerican charged

customers excessive prices during and because of the winter storm that was not in keeping with its

promise to customers.

       58.     MidAmerican was well-aware electricity prices could radically increase when the

Texas power grid faced inclement weather. In such an event, MidAmerican knew it would pass on

the expenses to customers with no explanation prior to, during, or soon after the weather event.

Rather than relay the truth and be transparent, MidAmerican continued to hide how it calculated

and allocated Supplemental Ancillary Services. Ultimately, J&M Plastics and Class Members were

unable to ascertain they would be exposed to price spikes, including weather-related increases, and

MidAmerican would charge them extra for their electricity usage on their Fixed Price plans.

       59.     DTPA § 17.46(b)(24) prohibits failing to disclose information concerning a

service, which was known at the time of the transaction, if intended to induce the consumer into a

transaction into which the consumer would not have entered.

       60.     To acquire customers, MidAmerican advertised and marketed its service plans as

Fixed Price plans that would be a reliable, easy, simple to understand, and meet budgetary



                                                 14
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 15 of 20 PageID #: 15




constraints. Had they understood MidAmerican’s pricing scheme and the possibility of additional

Ancillary and ERCOT-assessed charges, J&M Plastics and Class Members would not have agreed

to MidAmerican’s services guised as Fixed Price plans.

       61.     DTPA § 17.46(b)(27) disallows price gouging during a disaster. It prohibits taking

advantage of a disaster, as declared under Chapter 418 of the Texas Government Code, by:

       (A) selling or leasing fuel, food, medicine, lodging, building materials, construction
       tools, or another necessity at an exorbitant or excessive price; or
       (B) demanding an exorbitant or excessive price in connection with the sale or lease
       of fuel, food, medicine, lodging, building materials, construction tools, or another
       necessity;

Tex. Bus. & Com. Code § 17.46(b)(27).

       62.     MidAmerican price gouged customers when passing on additional Ancillary and

ERCOT-assessed charges related to the winter storm to customers. J&M Plastics and Class

Members did not anticipate such increases to their Fixed Rate plans. They relied on

MidAmerican’s electricity supply and their Fixed Price plans to their detriment, particularly

amidst a disastrous winter storm.

       63.     MidAmerican’s unlawful conduct and its excessive electricity pricing were a

producing cause of damages to J&M Plastics and Class Members.

       64.     Unconscionability. MidAmerican’s charging of excessive electricity prices was

unconscionable. An unconscionable act “takes advantage of the lack of knowledge, ability,

experience, or capacity of the consumer to a grossly unfair degree.” Tex. Bus. & Com. Code §

17.45(5). MidAmerican engaged in a predatory tactic by promoting and selling a Fixed Price plan

but ultimately passing on additional Ancillary and ERCOT-assessed charges to customers. J&M

Plastics and Class Members could not appreciate the extent of MidAmerican’s tactic and its impact




                                                15
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 16 of 20 PageID #: 16




on them. MidAmerican took advantage of their lack of knowledge to a grossly unfair degree via

its Fixed Price plans. MidAmerican’s unconscionable acts were a producing cause of damages.

       65.      Express Misrepresentation. MidAmerican sold Fixed Price plans to J&M Plastics

and Class Members. MidAmerican represented its plan would be reliable, easy, and simple to

understand, meet budgetary constraints, and offer a Fixed Price for electricity. MidAmerican’s

representation was the basis of the bargain. MidAmerican breached the warranty with additional

Ancillary and ERCOT-assessed charges, and J & M Plastics and the Class Members suffered.

       66.      J & M Plastics and Class Members seek statutory damages, any attorney fees, costs,

and interest.

                    COUNT III: NEGLIGENT MISREPRESENTATION

       67.      The preceding paragraphs are incorporated by reference as if fully alleged herein.

       68.      MidAmerican made several representations to J&M Plastics and Class Members

while obtaining their business and relating to its Fixed Price plans.

       69.      MidAmerican represented its service plans consisted of electricity prices based on

a Fixed Price. The plans would be reliable, easy, and simple to understand, meet budgetary

constraints, and eliminate price fluctuations.

       70.      MidAmerican had a pecuniary interest in making such representations, as it sought

to attract customers to a reliable, trustworthy, and dependable service provider and plan.

       71.      MidAmerican’s representations proved to be false. Yet, MidAmerican supplied

such information to guide J&M Plastics and Class Members. In the aftermath of the winter storm,

MidAmerican charged J&M Plastics $53,661.78 in Supplemental Ancillary Services. Ex. C.




                                                 16
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 17 of 20 PageID #: 17




       72.     The charges for Supplemental Ancillary Services exemplify MidAmerican’s

misrepresentations to J&M Plastics. If MidAmerican had applied its typical Fixed Price, then J&M

Plastics would not be made to pay for electricity that grossly exceeded its typical monthly invoice.

       73.     Additionally, MidAmerican failed to disclose the extent of risk associated with its

Fixed Price plans. If its plans could result in outrageous price spikes from month to month,

MidAmerican should have disclosed the possibility of such outcomes to J&M Plastics and Class

Members. MidAmerican did not exercise sufficient care or competence when communicating to

customers. The lack of explanation as to the charges and additional information given to customers

was wholly inadequate to ascertain the risks associated with its electricity services.

       74.     J&M Plastics and Class Members justifiably relied on the representations made by

MidAmerican, and MidAmerican’s negligent misrepresentations proximately caused them injury.

J&M Plastics and Class Members seek actual and exemplary damages, costs, and interest.

                                  COUNT IV: NEGLIGENCE

       75.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       76.     MidAmerican has a duty to apply a level of care commensurate with the foreseeable

harm arising from its control and management of its services. This encompasses a duty to ensure,

especially during a disaster, electricity is not sold via MidAmerican at additional costs and

excessive prices to J&M Plastics and Class Members.

       77.     As the winter storm emerged in February 2021, it was foreseeable to MidAmerican

and the energy sector that there would be electricity price spikes. MidAmerican has acknowledged

and posted on its website that “[a]ncillary costs are market driven and can increase significantly

during extreme weather events.”




                                                 17
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 18 of 20 PageID #: 18




       78.     MidAmerican had the ability and contractual right to prevent charging customers

additional costs and excessive prices during the disaster. MidAmerican controlled its services and

platform, oversaw pricing, and should have refrained from overcharging customers.

       79.     MidAmerican did not exercise ordinary care and comply with existing standards of

care when it charged customers additional Ancillary and ERCOT-assessed charges. It failed to

properly detect and react to the electricity market volatility and price increases.

       80.     Given the foreseeability of excessive electricity prices during the winter storm, a

reasonable electricity provider in MidAmerican’s position would have implemented measures to

prevent customers from being overcharged and taken aggressive steps to prevent it. MidAmerican

did not do so, and instead, responded in an ineffective manner, by billing extra charges to

customers with Fixed Price plans nearly two months after the winter storm.

       81.     MidAmerican’s negligence proximately caused damage to its customers. Had

MidAmerican exercised reasonable care, J&M Plastics and Class Members would not have

incurred additional, excessive charges for electricity purchased from MidAmerican. J&M Plastics

and Class Members are entitled to actual damages, costs, and interest.

                 COUNT V: DECLARATORY AND INJUNCTIVE RELIEF

       82.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       83.     An actual controversy has arisen and now exists between J&M Plastics and Class

Members, on the one hand, and MidAmerican, on the other, concerning costs and prices charged

for electricity during and because of the winter storm.

       84.     Plaintiffs contend MidAmerican charged customers additional costs and excessive

prices during the winter storm and acted unconscionably. Therefore, J&M Plastics requests the

Court declare MidAmerican’s conduct unlawful to prevent future controversies that would allow



                                                 18
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 19 of 20 PageID #: 19




for continued injustices such as the present one, where an essential service provider took advantage

of customers and consumers.

       85.      Plaintiffs further seek an injunction enjoining MidAmerican from (1) any

engagement in the unlawful conduct of charging customers additional costs and excessive prices

during and because of the winter storm; (2) from billing and collecting payments from customers

charged with additional costs and excessive prices during and because of the winter storm and

ordering MidAmerican to fully forgive any late or non-payments associated with such bills,

including removing any negative credit reporting and penalties, and to refund any payments

already made on such bills; and (3) from disconnecting electricity services due to non-payment of

a bill charging additional costs and excessive prices during and because of the winter storm.

                                       PRAYER FOR RELIEF

       WHEREFORE, J&M Plastics, individually and on behalf of all others similarly situated,

request relief and judgment against MidAmerican as follows:

       a. Certification of the proposed Class;

       b. Appointment of the undersigned as counsel for the proposed Class;

       c. For a judgment against MidAmerican for the causes of action alleged against it;

       d. For all available damages in an amount to be proven at trial;

       e. For a declaration that MidAmerican conduct as alleged herein is unlawful and in breach

             of its contracts with J&M Plastics and Class Members;

       f. Imposition of a constructive trust, an order granting restitution, injunctive relief, and

             other such equitable relief the Court deems just and proper;

       g. For all available actual, statutory, and treble damages;

       h. For exemplary and punitive damages;



                                                 19
 Case 2:21-cv-00206-JRG Document 1 Filed 06/08/21 Page 20 of 20 PageID #: 20




       i. For pre-judgment and post-judgment interest at the maximum rate permitted by law;

       j. For Plaintiffs’ reasonable attorneys’ fees, costs, and expenses; and

       k. For such other relief in law or equity as the Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

Plaintiffs hereby demands a trial by jury on all issues so triable.

June 7, 2021




                                                               Respectfully submitted,

                                                               THE POTTS LAW FIRM, LLP
                                                               /s/ Derek H. Potts
                                                               Derek H. Potts
                                                               Texas Bar No. 24073727
                                                               T. Micah Dortch
                                                               Texas Bar No. 24044981
                                                               J. Ryan Fowler
                                                               Texas Bar No. 24058357
                                                               POTTS LAW FIRM, LLP
                                                               3737 Buffalo Speedway, Suite 1900
                                                               Houston, Texas 77098
                                                               Tel: (713) 963-8881
                                                               Email: dpotts@potts-law.com
                                                               Email: mdortch@potts-law.com
                                                               Email: rfowler@potts-law.com

                                                               ATTORNEYS FOR PLAINTIFFS




                                                  20
